UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 15, 2011 LOWE'S COMPANIES, INC. (Exact name of registrant as specified in its charter) North Carolina 1-7898 56-0578072 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (704) 758-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION OnAugust 15, 2011,Lowe’s Companies, Inc. (the “Company”) issued a press release, furnished as Exhibit 99.1 and incorporated herein by reference, announcing the Company’s financial results foritssecond quarterendedJuly 29, 2011. The information contained in this Current Report on Form 8-K, including the exhibit attached hereto, is being furnished and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Furthermore, the information contained in this Current Report on Form 8-K shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)EXHIBITS 99.1 Press Release datedAugust 15, 2011announcing the financial results of the Company forits second quarter endedJuly 29, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOWE'S COMPANIES, INC. Date: August 15, 2011 By: /s/Matthew V. Hollifield Matthew V. Hollifield Senior Vice President and Chief Accounting Officer
